In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-03-392 CR

____________________


ASHLEY COLE GRANT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 128th District Court
Orange County, Texas

Trial Cause No. A-030109-R




MEMORANDUM OPINION (1)
	Our order of May 20, 2004, is withdrawn, and the appeal is hereby reinstated.
	We have before the Court a motion from the appellant, Ashley Cole Grant, to
withdraw his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by appellant
personally and filed by his attorney of record.  No opinion has issued in this appeal.
	The motion is granted and the appeal is therefore DISMISSED.	
									PER CURIAM

Opinion Delivered June 24, 2004 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.